DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a current sensor which senses the block currents…” and “a block current controller which calculates block grayscale values…” in Claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see processor (80) in Figure 6 and processor (90) in Figure 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, 14, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015 / 0229117) in view of Kim et al. (hereinafter “Kim et al.” US 2014 / 0111498).

As pertaining to Claim 1, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) a display device (see (1000) in Fig. 8) comprising: 
a display circuit (1400) including pixels divided into a plurality of blocks (see (1410, 1420), for example);
a power interface (1800) which outputs block currents (see (I1, I2), for example) corresponding to the blocks (again, see (1410, 1420), for example) to first power supply lines (see (ELVDD) lines), respectively, based on a voltage of a first power supply (i.e., (ELVDD); see (1800)) and control voltages (i.e., see (SOFF));
a current sensor (see (1200-1, 1200-2), for example) which senses the block currents (see (I1, I2), for example) and outputs sensing values of the block currents (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065]-[0068], [0071]-[0072], [0076], and [0079]-[0082]);
a sensing circuit (see (1200-1, 1200-2) in Fig. 8 corresponding, for example, to (200a) in Fig. 4 or (200b) in Fig. 5) which is connected to the pixels through sensing lines (see (MCV1, MCV2), for example) and performs a sensing operation on the pixels through the sensing lines (again, see (MCV1, MCV2), for example) to generate sensing data (i.e., measured current value data) associated with the pixels during a sensing period (i.e., a current sensing period);
a compensator (see the combination of (1300), (1800), (1600), and (ELVDD, ELVSS) in Fig. 8; and see (300a) in Fig. 6) which generates output grayscale values (i.e., output block current data values; see (I1, I2), for example) by compensating for input grayscale values (i.e., block current data values associated with measured input current values; see (MCV1, MCV2), for example) input from an outside (see (DATA) and (ELVDD) in Fig. 8) using the sensing data (i.e., the measure current value data) output from the sensing circuit (again, see (1200-1, 1200-2) in Fig. 8 corresponding, for example, to (200a) in Fig. 4 or (200b) in Fig. 5); and
a block current controller (1300; also see Fig. 6) which calculates block grayscale values (i.e., block data values; see (1310)) corresponding to the blocks (again, see (1410, 1420), for example), respectively, based on image data (see (DATA)) including the output grayscale values (i.e., output block current data values; see (I1, I2), for example), detects a deterioration block (i.e., an overcurrent block; see “2” in Fig. 3, for example) of the blocks (again, see (1410, 1420), for example) based on the block grayscale values (i.e., the block data values; see (1310)) and the sensing values (see (MCV1, MCV2), for example), and outputs the control voltages (i.e., see (SOFF)) to control lines (i.e., power supply control lines corresponding to (SOFF)) connected to the power interface (1800),
wherein the block current controller (1300; also see Fig. 6) outputs a certain control voltage (SOFF) of the control voltages (i.e., see (SOFF) corresponding to power supply control lines) for controlling a block current supplied to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3, for example; see Page 6 through Page 7, Para. [0098]-[0099] and [0102]-[0109]).

Kim does not explicitly disclose the structural configuration of the power interface (1800).  That is, Kim does not explicitly disclose that the power interface includes a plurality of transistors each including a first electrode connected to the first power supply, a second electrode connected to a first power supply line of the first power supply lines, and a gate electrode connected to a control line of the control lines.  Further, in this regard, Kim does not explicitly disclose that each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of a transistor of the transistors and a resistance value of an equivalent resistor of the transistor, and wherein the potential difference is measured while the transistor is turned on.
However, in the same field of endeavor, Kim et al. discloses (see Fig. 5 and Fig. 6) a display device comprising a power interface (250) which outputs currents (i.e., driving currents) to first power supply lines (see (252)) based on a voltage of a first power supply (see (VDD)) and a control voltage (i.e., a gate control voltage; see (270)); a current sensor (274) which senses currents (i.e., the driving currents to the first power supply lines); and a current controller (276, 278) which detects a deterioration line and outputs the control voltage (see (270)) to a control line (i.e., a gate control line; again, see (270)) for controlling a current supplied to the deterioration line (see Fig. 6), wherein the power interface (250) includes a plurality of transistors (see (272)) each including a first electrode (i.e., an upper electrode) connected to the first power supply (VDD), a second electrode (i.e., a lower electrode) connected to a first power supply line of the first power supply lines (see (252)), and a gate electrode connected to a control line of the control lines (see (270); and see Page 3 through Page 4, Para. [0057]-[0060], [0062], and [0064]-[0069]), wherein each sensing value (i.e., the drive current sensing value; see (274)) of the sensing values is calculated based on a potential difference between the first electrode (i.e., the upper electrode connected to the first power supply (VDD)) and the second electrode (i.e., the lower electrode connected to the first power supply line at (252)) of a transistor (see (272)) of the transistors and a resistance value (i.e., an inherent resistance value of a transistor (T)) of an equivalent resistor of the transistor (again, see (272)), wherein the potential difference is measured while the transistor (272) is turned on (and again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069]).  In a similar manner to Kim (see Page 1, Para. [0006] of Kim), it is a goal of Kim et al. to provide a power controller in a display device that is capable of preventing failure and burning of the display device by detecting an overcurrent in the power supply lines of the display device using a current sensor that senses currents supplied to the power supply lines (see Page 2, Para. [0028] of Kim et al.).  In this regard, Kim et al. suggests a simple method of providing the block current control disclosed by Kim using a power interface that includes a plurality of transistors to control block current with reduced fabrication cost (see Page 2, Para. [0029] of Kim et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Kim et al. such that the power interface disclosed by Kim is implemented using the plurality of transistors in the manner suggested by Kim et al. in order to control the block currents disclosed Kim in a way that prevents failure and burning of the display device using a simple method with reduced fabrication cost.

As pertaining to Claim 3, Kim et al. discloses (see Fig. 5 and Fig. 6) that the resistance value (i.e., the inherent resistance value of a transistor (T)) is calculated based on a potential difference (V), of the equivalent resistor (R) of the transistor (again, see any arbitrary (T) in (272)), measured when the transistor (see any arbitrary (T) in (272)) is turned-on by a reference control voltage (i.e., any arbitrary gate voltage) of a turn-on level (i.e., any arbitrary level to turn on the transistor (T)) and a block current (I) corresponding to a preset reference block grayscale value (i.e., any arbitrary current value; again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069]; and note that the claimed calculation is the well-known Ohm’s Law V=IR for a given potential difference (V) and a given current (I) to calculate a resistance (R); one of ordinary skill in the art clearly would have recognized that “the resistance value is calculated” in the manner claimed according to Ohm’s Law).

As pertaining to Claim 4, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) that a block grayscale value (i.e., a block data value; see (1310)) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of block grayscale values (i.e., block data values) of remaining blocks (see “1” and “3” through “N” in Fig. 3) other than the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) in the blocks (again, see (1410, 1420), for example), and
a sensing value (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]) obtained from the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than sensing values obtained from the remaining blocks (again, see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

As pertaining to Claim 5, the combined teachings of Kim and Kim et al. disclose (see Fig. 8 and Fig. 6 of Kim) that a change amount of the block current (see (I1, I2), for example) provided to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is determined based on a change amount of a control voltage (i.e., a gate control voltage; see (270) in Fig. 5 of Kim et al.) applied to a gate electrode of a transistor (see (T) in Fig. 5 of Kim et al.) corresponding to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3 of Kim, for example; see Page 3, Para. [0059] and Page 4, Para. [0064]-[0065] and [0067] of Kim et al. with Page 7, Para. [0108] of Kim; and note that the gate control voltage is changed from an “on” voltage to an “off” voltage by a change amount), and
the change amount of the control voltage (i.e., the gate control voltage; again, see (270) in Fig. 5 of Kim et al.) is calculated (see Fig. 8 and Fig. 6 of Kim) based on at least one of a first difference value between the block grayscale value (i.e., block data value) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) and any one block grayscale value (i.e., block data value) among the block grayscale values (block grayscale values (i.e., block data values)) of the remaining blocks (see “1” and “3” through “N” in Fig. 3 of Kim), and a second difference value between the sensing value (see (MCV1, MCV2) of Kim, for example) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) and any one sensing value (again, see (MCV1, MCV2), for example) among the sensing values of the remaining blocks (see “1” and “3” through “N” in Fig. 3 of Kim; and see Page 7, Para. [0103]-[0109] of Kim).

As pertaining to Claim 6, Kim discloses (see Fig. 8 and Fig. 6) that the any one block grayscale value (i.e., block data value) is a smallest (i.e., arbitrarily smallest) minimum block grayscale value (i.e., block data value) among the block grayscale values of the remaining blocks (see “1” and “3” through “N” in Fig. 3), and
the any one sensing value (see (MCV1, MCV2), for example) is a smallest minimum (i.e., arbitrarily smallest) sensing value (see (MCV1, MCV2), for example) among the sensing values of the remaining blocks (again, see “1” and “3” through “N” in Fig. 3; and again, see Page 7, Para. [0103]-[0109] and note that the “difference values” are determined for all pixel blocks, including the pixel blocks having the smallest minimum block grayscale value and the smallest sensing value).

As pertaining to Claim 7, Kim discloses (see Fig. 8 and Fig. 6) that the block grayscale value (i.e., block data value) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of block grayscale values (i.e., block data values) of remaining blocks (see “1” and “3” through “N” in Fig. 3) other than the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) in the blocks, and
the sensing value (see (MCV1, MCV2), for example) obtained from the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than a preset reference sensing value (i.e., a set or predetermined threshold value; see Page 7, Para. [0103]-[0109]).

As pertaining to Claim 8, the combined teachings of Kim and Kim et al. disclose (see Fig. 8 and Fig. 6 of Kim) that a change amount of the block current (see (I1, I2), for example) provided to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is determined based on a change amount of the certain control voltage (i.e., a gate control voltage; see (270) in Fig. 5 of Kim et al.) applied to a gate electrode of a transistor (see (T) in Fig. 5 of Kim et al.) corresponding to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3 of Kim, for example; see Page 3, Para. [0059] and Page 4, Para. [0064]-[0065] and [0067] of Kim et al. with Page 7, Para. [0108] of Kim; and note that the gate control voltage is changed from an “on” voltage to an “off” voltage by a change amount), and
the change amount of the certain control voltage (i.e., the gate control voltage; again, see (270) in Fig. 5 of Kim et al.) is calculated (see Fig. 8 and Fig. 6 of Kim) based on at least one of a first difference value between the block grayscale value (i.e., block data value) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) and any one block grayscale value (i.e., block data value) among the block grayscale values (block grayscale values (i.e., block data values)) of the remaining blocks (see “1” and “3” through “N” in Fig. 3 of Kim), and a second difference value between the sensing value (see (MCV1, MCV2) of Kim, for example) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) and the reference sensing value (i.e., a set or predetermined threshold value; again, see Page 7, Para. [0103]-[0109] of Kim).

As pertaining to Claim 9, Kim discloses (see Fig. 8 and Fig. 6) that the block current controller (1300; also see Fig. 6) starts a detection operation (i.e., makes a determination of an overcurrent block) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) using a case (i.e., an initial, normal-operating case) where a sum of the block grayscale values (i.e., block data values associated with a block) is equal to or less than a preset reference grayscale value (i.e., a set or predetermined threshold value associated with a normal-operating case) as a start condition (see Page 3, Para. [0054]-[0056] with Page 7, Para. [0107]-[0109]).

As pertaining to Claim 10, Kim discloses (see Fig. 8 and Fig. 6) that the block grayscale value (i.e., block data value) is any one of a representative value of grayscale values (i.e., block data values) of the respective pixels included in the block, a sum of grayscale values (i.e., block data values) of the respective pixels included in the block, and an average value of the sum of the grayscale values (i.e., block data values) of the respective pixels included in the block (see Page 5, Para. [0079], for example).

As pertaining to Claim 11, Kim et al. discloses (see Fig. 5 and Fig. 6) that the certain control voltage (i.e., a gate control voltage; see (270) in Fig. 5) for controlling the block current (see (I1, I2) in Fig. 8 of Kim, for example) supplied to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is a voltage of a turn-off level at which a transistor (T) corresponding to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is turned-off (see Page 4, Para. [0067] of Kim et al.; also see Page 7, Para. [0108] of Kim).

As pertaining to Claim 12, Kim et al. discloses (see Fig. 5 and Fig. 6) that the power interface (250) further includes a plurality of sensing resistors (R) each having a first terminal connected to the first power supply (VDD) and a second terminal connected to the first electrode (i.e., the upper electrode) of a corresponding transistor of the transistors (T; see Fig. 5 and note that the sensing resistor (R) is in series with the transistor (T) in a sensing and control loop and, thus, has indirect connections to both (VDD) and the first electrode of (T); also see the application originally filed Specification at Paragraph [0053] for the explicit definition of the claimed “connections”).

As pertaining to Claim 14, the combined teachings of Kim and Kim et al. disclose (see Fig. 8 in combination with Fig. 16 of Kim) that the power interface (see (1800) in Fig. 8 corresponding to (3800) in Fig. 16) further includes a plurality of sensing transistors (see (T) in (272) in Fig. 5 of Kim et al. corresponding to (CMU11) and (CMU21) in Fig. 16 of Kim) each including a first electrode (i.e., an upper electrode; see Fig. 5 of Kim et al.) connected to a second power supply line (see (ELVSS) in Fig. 16 of Kim) of the second power supply lines different from the first power supply lines (see (ELVDD) in Fig. 16 and Fig. 8 of Kim), a second electrode (i.e., a lower electrode) connected to a second power supply (again, see (ELVSS) in Fig. 16 of Kim) having a voltage lower than the voltage of the first power supply (ELVDD), and a gate electrode (see (T) in Fig. 5 of Kim et al.) connected to a control line (i.e., a gate control line; again, see (270) in Fig. 5 of Kim et al.) of the control lines and different from the control line (i.e., a gate control line) connected to the plurality of transistors (T; see Fig. 5 of Kim et al.; also see Page 10, Para. [0136]-[0141] of Kim and note that the power interface suggested by Kim et al. is applicable to either or both of the first power supply line (ELVDD) and the second power supply line (ELVSS) of Kim to detect an overcurrent in the power supply lines of the display device).

As pertaining to Claim 16, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) a display device (see (1000) in Fig. 8) comprising: 
a display circuit (1400) including pixels divided into a plurality of blocks (see (1410, 1420), for example);
a power interface (1800) which outputs block currents (see (I1, I2), for example) corresponding to the blocks (again, see (1410, 1420), for example) to first power supply lines (see (ELVDD) lines), respectively, based on a voltage of first power supply (i.e., (ELVDD); see (1800)) and a control voltage (i.e., see (SOFF));
a current sensor (see (1200-1, 1200-2), for example) which senses the block currents (see (I1, I2), for example) and output sensing values of the block currents (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065]-[0068], [0071]-[0072], [0076], and [0079]-[0082]);
a sensing circuit (see (1200-1, 1200-2) in Fig. 8 corresponding, for example, to (200a) in Fig. 4 or (200b) in Fig. 5) which is connected to the pixels through sensing lines (see (MCV1, MCV2), for example) and performs a sensing operation on the pixels through the sensing lines (again, see (MCV1, MCV2), for example) to generate sensing data (i.e., measured current value data) associated with the pixels during a sensing period (i.e., a current sensing period);
a compensator (see the combination of (1300), (1800), (1600), and (ELVDD, ELVSS) in Fig. 8; and see (300a) in Fig. 6) which generates output grayscale values (i.e., output block current data values; see (I1, I2), for example) by compensating for input grayscale values (i.e., block current data values associated with measured input current values; see (MCV1, MCV2), for example) input from an outside (see (DATA) and (ELVDD) in Fig. 8) using the sensing data (i.e., the measure current value data) output from the sensing circuit (again, see (1200-1, 1200-2) in Fig. 8 corresponding, for example, to (200a) in Fig. 4 or (200b) in Fig. 5); and
a block current controller (1300; also see Fig. 6) which calculates block grayscale values (i.e., block data values; see (1310)) corresponding to the blocks (again, see (1410, 1420), for example), respectively, based on image data (see (DATA)) including the output grayscale values (i.e., output block current data values; see (I1, I2), for example), detects a deterioration block (i.e., an overcurrent block; see “2” in Fig. 3, for example) of the blocks (again, see (1410, 1420), for example) based on the block grayscale values (i.e., the block data values; see (1310)) and the sensing values (see (MCV1, MCV2), for example), and outputs the control voltages (i.e., see (SOFF)) to control lines (i.e., power supply control lines corresponding to (SOFF)) connected to the power interface (1800),
wherein the block current controller (1300; also see Fig. 6) outputs a certain control voltage (SOFF) of the control voltages (i.e., see (SOFF) corresponding to power supply control lines) for controlling a block current supplied to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3, for example; see Page 6 through Page 7, Para. [0098]-[0099] and [0102]-[0109]).

Kim discloses (see Fig. 8 in combination with Fig. 16) that the power interface (see (1800) in Fig. 8 corresponding to (3800) in Fig. 16) further includes a current sensor (see (1200-1, 1200-2) in Fig. 8 corresponding to (3200-11, 3200-21, 3200-12, 3200-22) in Fig. 16) which senses the block currents (see (I11, I21, I12, I22), for example) associated with both the first power supply line (ELVDD) and a second power supply line (ELVSS) and respectively outputs sensing values of the block currents (see Page 10, Para. [0136]-[0141]).
However, Kim does not explicitly disclose that the power interface includes a plurality of transistors each including a first electrode connected to a second power supply line of the second power supply lines different from the first power supply lines, a second electrode connected to the second power supply having a voltage lower than the voltage of the first power supply, and a gate electrode connected to a control line of the control lines.  Further, in this regard, Kim does not explicitly disclose that each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of a transistor of the transistors and a resistance value of an equivalent resistor of the transistor, and wherein the potential difference is measured while the transistor is turned on.
However, in the same field of endeavor, Kim et al. discloses (see Fig. 5 and Fig. 6) a display device comprising a power interface (250) which outputs currents (i.e., driving currents) to first power supply lines (see (252)) based on a voltage of a first power supply (see (VDD)) and a control voltage (i.e., a gate control voltage; see (270)); a current sensor (274) which senses currents (i.e., the driving currents to the first power supply lines); and a current controller (276, 278) which detects a deterioration line and outputs the control voltage (see (270)) to a control line (i.e., a gate control line; again, see (270)) for controlling a current supplied to the deterioration line (see Fig. 6), wherein the power interface (250) includes a plurality of transistors (see (272)) each including a first electrode (i.e., an upper electrode) connected to the first power supply (VDD), a second electrode (i.e., a lower electrode) connected to a first power supply line of the first power supply lines (see (252)), and a gate electrode connected to a control line of the control lines (see (270); and see Page 3 through Page 4, Para. [0057]-[0060], [0062], and [0064]-[0069]), wherein each sensing value (i.e., the drive current sensing value; see (274)) of the sensing values is calculated based on a potential difference between the first electrode (i.e., the upper electrode connected to the first power supply (VDD)) and the second electrode (i.e., the lower electrode connected to the first power supply line at (252)) of a transistor (see (272)) of the transistors and a resistance value (i.e., an inherent resistance value of a transistor (T)) of an equivalent resistor of the transistor (again, see (272)), wherein the potential difference is measured while the transistor (272) is turned on (and again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069]).  In a similar manner to Kim (see Page 1, Para. [0006] of Kim), it is a goal of Kim et al. to provide a power controller in a display device that is capable of preventing failure and burning of the display device by detecting an overcurrent in the power supply lines of the display device using a current sensor that senses currents supplied to the power supply lines (see Page 2, Para. [0028] of Kim et al.).  In this regard, Kim et al. suggests a simple method of providing the block current control disclosed by Kim using a power interface that includes a plurality of transistors to control block current with reduced fabrication cost (see Page 2, Para. [0029] of Kim et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Kim et al. such that the power interface disclosed by Kim is implemented using the plurality of transistors in the manner suggested by Kim et al. in order to control the block currents disclosed Kim in a way that prevents failure and burning of the display device using a simple method with reduced fabrication cost.  Further, in this regard, it would have been obvious to one of ordinary skill in the art that the power interface suggested by Kim et al. is applicable to either or both of the first power supply line (ELVDD) and the second power supply line (ELVSS) of Kim (see Fig. 16) to detect an overcurrent in the power supply lines of the display device.  As such, it would have been obvious to one of ordinary skill in the art that the power interface disclosed by Kim and Kim et al. includes a plurality of transistors (see (T) in (272) in Fig. 5 of Kim et al. corresponding to (CMU11) and (CMU21) in Fig. 16 of Kim) each including a first electrode (i.e., an upper electrode; see Fig. 5 of Kim et al.) connected to a second power supply line (see (ELVSS) in Fig. 16 of Kim) of second power supply lines different from the first power supply lines, a second electrode (i.e., a lower electrode) connected to the second power supply (ELVSS) having a voltage lower than the voltage of the first power supply (ELVDD), and a gate electrode (see (T) in Fig. 5 of Kim et al.) connected to a control line of the control lines (i.e., a gate control line; again, see (270) in Fig. 5 of Kim et al.).

As pertaining to Claim 18, Kim et al. discloses (see Fig. 5 and Fig. 6) that the resistance value (i.e., the inherent resistance value of a transistor (T)) is calculated based on a potential difference (V), of the equivalent resistor (R) of the transistor (again, see any arbitrary (T) in (272)), measured when the transistor (see any arbitrary (T) in (272)) is turned-on by a reference control voltage (i.e., any arbitrary gate voltage) of a turn-on level (i.e., any arbitrary level to turn on the transistor (T)) and a reference current (I) corresponding to a preset reference block grayscale value (i.e., any arbitrary current value; again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069]; and note that the claimed calculation is the well-known Ohm’s Law V=IR for a given potential difference (V) and a given current (I) to calculate a resistance (R); one of ordinary skill in the art clearly would have recognized that “the resistance value is calculated” in the manner claimed according to Ohm’s Law).

As pertaining to Claim 19, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) that a block grayscale value (i.e., a block data value; see (1310)) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of block grayscale values (i.e., block data values) of remaining blocks (see “1” and “3” through “N” in Fig. 3) other than the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) in the blocks (again, see (1410, 1420), for example), and
a sensing value (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]) obtained from the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of sensing values obtained from the remaining blocks (again, see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

As pertaining to Claim 20, Kim discloses (see Fig. 8 and Fig. 6) that the block current controller (1300; also see Fig. 6) starts a detection operation (i.e., makes a determination of an overcurrent block) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) using a case (i.e., an initial, normal-operating case) where a sum of the block grayscale values (i.e., block data values associated with a block) is equal to or less than a preset reference grayscale value (i.e., a set or predetermined threshold value associated with a normal-operating case) as a start condition (see Page 3, Para. [0054]-[0056] with Page 7, Para. [0107]-[0109]).

As pertaining to Claim 21, Kim et al. discloses (see Fig. 5 and Fig. 6) that the certain control voltage (i.e., a gate control voltage; see (270) in Fig. 5) for controlling the block current (see (I1, I2) in Fig. 8 of Kim, for example) supplied to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is a voltage of a turn-off level at which a transistor (T) corresponding to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is turned-off (see Page 4, Para. [0067] of Kim et al.; also see Page 7, Para. [0108] of Kim).

As pertaining to Claim 22, Kim et al. discloses (see Fig. 5 and Fig. 6) that the power interface (250) further includes a plurality of sensing resistors (R) each having a first terminal connected to the first power supply (VDD) and a second terminal connected to a first power supply line of the first power supply lines (see (252); see Fig. 5 and note that the sensing resistor (R) is in series with the transistor (T) in a sensing and control loop and, thus, has indirect connections to both (VDD) and the first electrode of (T); also see the application originally filed Specification at Paragraph [0053] for the explicit definition of the claimed “connections”).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. and further in view of Sanford et al. (hereinafter “Sanford” US 6,734,636).

As pertaining to Claim 15, Kim et al. discloses (see Fig. 5) that each sensing transistor of the sensing transistors (see (T) in (272) in Fig. 5 of Kim et al. corresponding to (CMU11) and (CMU21) in Fig. 16 of Kim) receives a control signal (i.e., a gate control signal) of a turn-off level through the control line (i.e., a gate control line; again, see (270)) connected thereto and is turned-off in a sensing period (see Page 4, Para. [0067] of Kim et al.; also see Page 7, Para. [0108] of Kim).
Neither Kim nor Kim et al. discloses a reverse-biasing scheme wherein a voltage applied to a node to which the second power supply line and the first electrode of the sensing transistor are connected is higher than the voltage of the first power supply.  However, reverse-biasing is well-known in the art as a means of preserving a light-emitting element and further preventing light leakage.
In fact, in the same field of endeavor, Sanford discloses (see Fig. 3) a means of reverse-biasing a light-emitting element (OLED) in a display device by providing a voltage (325) applied to a node to which a second power supply line (VSS) is connected that is higher than a voltage of a first power supply (VDD) such that stress effects of the pixels of the display device can be reduced and a contrast of the display device can be improved by preventing light leakage (see Col. 4, Ln. 11-18 with Col. 6, Ln. 17-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Kim et al. with the teachings of Sanford such that a voltage applied to a node to which the second power supply line and the first electrode of the sensing transistor are connected is higher than the voltage of the first power supply in order to provide reverse-biasing of a light-emitting element thereby reducing the stress effects of the pixels of the display device and preventing light leakage.


Response to Arguments

Applicant's arguments filed 05 September 2022 have been fully considered but they are not persuasive.  The applicant has amended independent Claims 1 and 16 to remove the previously claimed feature “wherein the current sensor senses each block current of the block currents through a measurement line directly connected to the first electrode and a second measurement line directly connected to the second electrode.”  The applicant has argued that the removal of this feature is intended to overcome the objections to the Drawings and the rejections under 35 U.S.C. 112 presented in the prior Office Action (see Remarks at Pages 10 and 11).  The examiner agrees with the applicant that the previously presented objections to the Drawings and the rejections under 35 U.S.C. 112 are overcome.  However, the examiner respectfully points out that the removal of this feature merely alters the broadest reasonable interpretation of the claimed “current sensor,” “sensing circuit,” and “sensing value” as recited in independent Claims 1 and 16, and does not address the crux of the previously presented objections to the Drawings and the rejections under 35 U.S.C. 112. 
Specifically, the applicant has argued that the claimed invention requires that “each sensing value… is calculated based on a potential difference between the first electrode and the second electrode of a transistor… and a resistance value of an equivalent resistor of the transistor” and that the teachings of Kim and Kim et al., as relied upon by the examiner in the prior Office Action, “merely teaches that the sensing value” is “obtained by measuring potential difference between opposite terminals of a resistor…” (see Remarks at Page 12).  In this regard, the applicant appears to assert that the claimed invention is directed to Figure 6 of the originally filed disclosure which provides for block current values to be sensed by a current sensor (80) having a first measurement line (VL1) directly connected a “first electrode” (N1) of a transistor (M1, M2, M3, M4) and a second measurement line (VL2, VL3, VL4, VL5) directly connected to a “second electrode” (N2, N3, N4, N5) of the transistor (M1, M2, M3, M4) such that the current I=V/R is sensed for the potential difference V corresponding to the voltage between the “first electrode” (N1) and the “second electrode” (N2, N3, N4, N5) of the transistor (M1, M2, M3, M4) and the inherent resistance R of the transistor (M1, M2, M3, M4), corresponding to the claimed “resistance value of an equivalent resistor of the transistor.”  It should be noted that there are no resistors involved in the current sensor embodiment of Figure 6.  The applicant has further asserted that the invention of independent Claims 1 and 16 is further defined by the features of dependent Claims 12 and 22, respectively.  Claims 12 and 22 further require the “power interface” of Claims 1 and 16 to include “a plurality of sensing resistors each having a first terminal connected to the first power supply” and “a second terminal connected to the first electrode of a corresponding transistor” (see Claim 12) or “a second terminal connected to a first power supply line” (see Claim 22).”  In this regard, the applicant appears to assert that the claimed invention is directed to, for example, Figure 11 of the originally filed disclosure which provides for block current values to be sensed by a current sensor (80) having a first measurement line (VL1) directly connected a “first electrode” (N1) of a resistor (R1, R2, R3, R4) and a second measurement line (VL2, VL3, VL4, VL5) directly connected to a “second electrode” (N7, N8, N9, N10) of the resistor (R1, R2, R3, R4) such that the current I=V/R is sensed for the potential difference V corresponding to the voltage between the “first electrode” (N1) and the “second electrode” (N7, N8, N9, N10) of the resistor (R1, R2, R3, R4).  It should be noted that “resistance value of an equivalent resistor of the transistor” is not explicitly involved in the current sensor embodiment of Figure 11.
Claims 12 and 22 are controlling claims that further define the invention of independent Claims 1 and 16.  Claims 12 and 22 explicitly require “sensing resistors” incorporated into the “power interface” of independent Claims 1 and 16.  Therefore, the claimed invention is interpreted as corresponding to, for example, Figure 11 of the originally filed disclosure which utilizes “sensing resistors” to calculate the claimed “sensing values.”  Thus, the applicant’s argument that that the teachings of Kim and Kim et al., as relied upon by the examiner in the prior Office Action, “merely teaches that the sensing value” is “obtained by measuring potential difference between opposite terminals of a resistor…” is moot, as the claimed invention expressly requires the incorporation of “sensing resistors” in the claimed “power interface.”  The examiner maintains that the broadest reasonable interpretation of independent Claims 1 and 16 merely requires that “each sensing value” is calculated “based on” a potential difference “between the first electrode and the second electrode of a transistor… and a resistance value of an equivalent resistor of the transistor,” but does not require the “current sensor” to sense “each block current… through a first measurement line directly connected to the first electrode and a second measurement line directly connected to the second electrode” of a transistor.  This requirement was removed by the applicant in the amendments received 05 September 2022.  As Figure 11 of the originally filed disclosure provides for a transistor in series combination with a sensing resistor, Figure 11 broadly supports the feature “wherein each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of a transistor of the transistors and a resistance value of an equivalent resistor of the transistor, wherein the potential difference is measured while the transistor is turned on.”
However, the examiner reiterates the position taken in the prior Office Action with regard to the objections to the Drawings and the rejections under 35 U.S.C. 112.  That is, the examiner reiterates that a redefining of independent Claims 1 and 16 to direct the claimed invention to the embodiment of Figure 6 of the originally filed disclosure requires that the features of Claims 12 and 22 be clearly established and supported within the embodiment of Figure 6.  The examiner maintains that the embodiment of Figure 6 is characterized by “an effect that the block current may be sensed using only a transistor without a separate sensing resistor…” (see the originally filed Specification at Paragraphs [00154]-[00155]).  Dependent Claims 12 and 22 are not directed to the embodiment of Figure 6.  Claims 12 and 22 are directed to features shown in Figure 11 directed to an embodiment that is distinct and not combinable with the embodiment of Figure 6, wherein a “plurality of sensing resistors” is placed in series with a plurality of transistors and “resistance values… for the transistors… are not written to the memory… and the block currents are measured by using a simple sensing resistor…” and “there is an effect that a use amount of the memory may be reduced and a calculation speed may be increased” (see the originally filed Specification at Paragraph [00204]).
With respect to the newly presented features of a “sensing circuit” and a “compensator” of amended independent Claims 1 and 16, the examiner respectfully maintains that these features are disclosed by the teachings of Kim as relied upon above.  Therefore, the rejection of Claims 1, 3-12, 14-16, and 18-22 is maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622